Mugglin, J.
Appeal from a judgment of the County Court of Sullivan County (Ledina, J.), rendered May 31, 2005, convicting defendant upon his plea of guilty of the crime of criminal mischief in the third degree.
After waiving indictment and agreeing to be prosecuted by a superior court information, defendant pleaded guilty to criminal mischief in the third degree and waived his right to appeal. He was thereafter sentenced in accordance with the negotiated plea agreement as a second felony offender to a prison term of IV2 to 3 years. Defendant appeals.
We affirm. Defendant’s challenge to the voluntariness of his *1314guilty plea and waiver of the right to appeal is unpreserved for review given his failure to move to withdraw the plea or vacate the judgment of conviction (see People v Hernandez, 21 AD3d 1214, 1215 [2005], lv denied 5 NY3d 883 [2005]; People v Daniels, 16 AD3d 780, 780 [2005]). In any event, defendant’s claim is without merit. Although defendant informed County Court that he could not read English, he advised that he understood the language, was fully apprised of his rights and the ramifications of pleading guilty and waiving his right to appeal and affirmatively communicated his comprehension, relinquished his rights and freely admitted his guilt. We are therefore satisfied that defendant voluntarily, knowingly and intelligently pleaded guilty and waived his right to appeal (see People v Hernandez, supra at 1215).
Crew III, J.P., Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.